UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7900



ROBERT ROYSTER,

                                               Plaintiff - Appellant,

          versus


HAMPTON ROADS REGIONAL JAIL; PORTSMOUTH CITY
JAIL; PRISON HEALTH SERVICE, INCORPORATED, and
their employees that work at Hampton Roads
Regional Jail; DOCTOR KOLONGO; J. ROD CLIPP;
J. WHITE, PPV; P. RN; BRODY-MYRIE, NP; CAPTAIN
HACTHER; THE TESTING LAB IF OTHER THAN PRISON
HEALTH   SERVICES,   INCORPORATED;  THE   CITY
MANAGER OF PORTSMOUTH, VIRGINIA,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00323-JRS)


Submitted:   March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Royster, Appellant Pro Se. Jeff Wayne Rosen, Lisa Ehrich,
PENDER & COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert   Royster   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       Royster v. Hampton

Roads Regional Jail, No. 3:06-cv-00323-JRS (E.D. Va. Oct. 17,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -